DONAHUE, J.
Epitomized Opinion
Prosecution in the U. S. District Court, N. D. O. Error to reverse judgment of conviction before Judge Killits, Knappen, Denison and Donahue, Circuit Judges.
Presont and two other defendants for -offenses under the national prohibition act. The two other defendants disclaimed all knowledge of the unlawful acts. The jury was instructed that knowledge that the law was ,being violated by either of the defendants subjected them to punishment f-or failing to inform the judge of the District Court. Presont was found guilty and sentenced. The Court of Appeals held that law under which the conviction was had, applied only to misprison of felony, and neither of the offenses charged were felonies. The judgment was reversed and new trial awarded.